DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pezeshki et al. (2002/0090011).

Regarding claim 14, Pezeshki et al. disclose: transmitting light from a first laser channel of a laser die (7) into an optical fiber (17) (Fig. 1, [0023]); and operating a second laser channel of the laser die as a heater element for the first laser channel (thermal current to adjacent laser to generate heat) ([0055], claim 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki et al. (2002/0090011) in view of Bartoschewski et al. (2008/0198893).

Regarding claim 1, Pezeshki et al. disclose: electrically coupling different laser channels (7) of a laser die to different electrical leads (contact pad 3) (Fig. 1, [0022], [0023]); optically aligning an optical fiber (17) with a first laser channel of the different laser channels (Fig. 1, [0023]); and designating a second laser channel of the different laser channels as a heater element for the first laser channel (thermal current to adjacent laser to generate heat) ([0055], claim 17).
Pezeshki et al. do not disclose: testing a respective optical coupling of each of the different laser channels; first laser channel having a greatest optical coupling.
Bartoschewski et al. disclose: a laser assembly for coupling laser light into an optical fiber, which permits a testing of the coupling efficiency in optical fibers ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pezeshki by testing the laser channels so that the laser channel with the greatest coupling efficiency is selected in order to couple the laser with the highest coupling efficiency into the fiber.

Regarding claim 15, Pezeshiki et al. do not explicitly disclose: wherein the first laser channel is selected as having a greater optical coupling during testing than the second laser channel.
Bartoschewski et al. disclose: a laser assembly for coupling laser light into an optical fiber, which permits a testing of the coupling efficiency in optical fibers ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pezeshki by testing the laser channels so that the laser channel with a greater coupling efficiency is selected in order to couple the laser with the highest coupling efficiency into the fiber.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki et al. (2002/0090011) in view of Bartoschewski et al. (2008/0198893) and Liu (2018/0191130).

Regarding claim 2, Pezeshiki et al. do not explicitly disclose: wherein electrically coupling the different laser channels comprises: attaching the laser die to a header of a package for the optical component, wherein the header comprises the different electrical leads.
Liu discloses: attaching the laser die to a header of a package for the optical component, wherein the header comprises the different electrical leads (claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pezeshki as modified by coupling a laser die to a housing with different electrical leads and coupling the fiber to the housing in order to protect the various components inside the housing.

Regarding claim 3, Pezeshiki as modified disclose: contacting a cap (lens assembly 400) of the package to the header, wherein a lens is arranged at an opening of the cap, and wherein testing the respective optical coupling and optically aligning the optical fiber are performed through the lens (Liu, claim 1).

Regarding claim 4, Pezeshiki as modified disclose: the method further comprising: rigidly attaching the cap to the header (Liu, claim 1).
Pezeshiki as modified do not disclose: wherein optically aligning the optical fiber comprises moving the cap relative to the header.
The examiner takes official notice that moving the cap relative to the header to optically align a laser output with an optical fiber was well known in the art before the time of filing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pezeshiki as modified by moving the cap relative to the header to optically align a laser output with an optical fiber in order to increase coupling between the laser output and the optical fiber.

Regarding claim 5, Pezeshiki as modified disclose: wherein optically aligning the optical fiber comprises: arranging the optical fiber at a first distance from the lens, wherein the first distance is based on a magnification of the lens and is selected to match a mode size of the different laser channels to a mode size of the optical fiber (implicitly taught, mode size of laser channels match mode size of optical fiber in order to couple the optical output into the fiber).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki et al. (2002/0090011) in view of Bartoschewski et al. (2008/0198893) and Bischel et al. (2002/0110328).

Regarding claim 6, Pezeshki as modified do not disclose: wherein testing the respective optical coupling is performed using a monitor photodiode shared by the different laser channels.
Bischel et al. disclose: a monitor photodiode shared by the different lasers (Fig. 9, [0124]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pezeshki as modified by adding a monitor photodiode in the header of the package in order to monitor the output wavelength of the laser device.

Regarding claim 7, Pezeshki as modified disclose: wherein the monitor photodiode is included in a header of a package for the optical component (see the rejection of claim 6).

Regarding claim 8, Pezeshki as modified do not disclose: wherein the monitor photodiode is external to packaging of the optical component.
The examiner takes official notice that a monitor photodiode is external to packaging of the optical component was well known in the art before the time of filing.  For example, see Swartz (4,680,810) (col 1, lines 39-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pezeshiki as modified by adding a monitor photodiode external to the packaging of the optical component in order to monitor the external output power and wavelength of the device.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki et al. (2002/0090011) in view of Liu (2018/0191130).

Regarding claim 9, Pezeshki et al. disclose: a laser die (7) (Fig. 1, [0022]); wherein different laser channels of the laser die are electrically coupled to different electrical leads(contact pad 3) (Fig. 1, [0022], [0023]); and an optical fiber (17) that is optically aligned with a first laser channel of the different laser channels (Fig. 1, [0023]), wherein a second laser channel of the different laser channels is designated as a heater element for the first laser channel (thermal current to adjacent laser to generate heat) ([0055], claim 17).
Pezeshki et al. do not disclose: a housing component attached to the laser die.
Liu discloses: housing attached to laser array chip (claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pezeshki by forming a housing component attached to the laser die and coupling the fiber to the housing in order to protect the various components inside the housing.

Regarding claim 10, Pezeshki as modified disclose: wherein the housing component is a first housing component (600), the optical component further comprising: a second housing component (400), contacted to the first housing component; and a lens arranged at an opening of the second housing component, wherein the optical fiber is optically aligned through the lens (Fig. 3, [0043], claim 1).

Regarding claim 11, Pezeshki as modified disclose: wherein the optical fiber is arranged at a first distance from the lens that is based on a magnification of the lens and that is selected to match a mode size of the different laser channels to a mode size of the optical fiber (implicitly taught, mode size of laser channels match mode size of optical fiber in order to couple the optical output into the fiber). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki et al. (2002/0090011) in view of Liu (2018/0191130) and Bischel et al. (2002/0110328).

Regarding claim 12, Pezeshki as modified do not disclose: a monitor photodiode shared by the different laser channels.
Bischel et al. disclose: a monitor photodiode shared by the different lasers (Fig. 9, [0124]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pezeshki as modified by adding a monitor photodiode in the housing in order to monitor the output wavelength of the laser device.

Regarding claim 13, Pezeshki as modified disclose: wherein the monitor photodiode is included in the housing component (see the rejection of claim 12).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki et al. (2002/0090011) in view of Bartoschewski et al. (2008/0198893) and Bischel et al. (2002/0110328).

Regarding claim 16, Pezeshiki as modified do not disclose: wherein the testing is performed using a monitor photodiode shared by the first laser channel and the second laser channel.
Bischel et al. disclose: a monitor photodiode shared by the different lasers (Fig. 9, [0124]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pezeshki as modified by adding a monitor photodiode in the housing in order to monitor the output wavelength of the laser device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki et al. (2002/0090011) in view of Bartoschewski et al. (2008/0198893), Bischel et al. (2002/0110328) and Stewart et al. (6,868,104).

Regarding claim 17, Pezeshiki as modified do not disclose: wherein the laser die is attached to a header of a package, and wherein the monitor photodiode is included in the header.
Stewart et al. disclose: laser die is attached to a header of a package, and wherein the monitor photodiode is included in the header (claim 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pezeshki as modified by attaching the laser die and monitor photodiode to a header in order to protect the laser die and monitor photodiode.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki et al. (2002/0090011) in view of Stewart et al. (6,868,104).

Regarding claim 18, Pezeshiki et al. disclose: operating the second laser channel (second laser channel operated as a heater) (see the rejection of claim 14).
Pezeshiki et al. do not disclose: wherein operating the second laser channel is based on temperature measurements acquired using a thermistor coupled with the laser die.
Stewart et al. disclose: thermistor coupled with the laser die (claim 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pezeshki as modified by coupling a thermistor to the laser die in order to monitor the temperature of the laser array when operating the second laser channel.

Regarding claim 20, Pezeshiki et al. disclose: wherein the first laser channel and the second laser channel are electrically coupled to different electrical leads (3) (Fig. 1, [0022]).
Pezeshiki et al. do not disclose: wherein the laser die is attached to a header of a package, wherein the header comprises electrical leads.
Stewart et al. disclose: laser die is attached to a header of a package, wherein the header comprises electrical leads (claim 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pezeshki by attaching the laser die to a header in order to protect the laser die.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki et al. (2002/0090011) in view of Stewart et al. (2003/0152390) (hereinafter Stewart ‘390).

Regarding claim 19, Pezeshiki et al. do not disclose: wherein the laser die is arranged within a package, and wherein operating the second laser channel is based on temperature measurements acquired external to the package.
Stewart ‘390 discloses: laser die is arranged within a package (transmitter optical subassembly inherently has a package), and temperature measurements acquired external to the package (Fig. 1, [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pezeshki by placing the laser die in a package and coupling a thermistor external to the package order to protect the laser die and to monitor the temperature of the laser array when operating the second laser channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828